Case 0:20-cv-60416-RS Document 1-43 Entered on FLSD Docket 02/26/2020 Page 1 of 5




                  EXHIBIT 41
Case 0:20-cv-60416-RS Document 1-43 Entered on FLSD Docket 02/26/2020 Page 2 of 5



                                                        DATASHEET




                   Mimecast Broad Spectrum
                  Email Security for Office 365
  A cloud-based email security layer for Office 365 that reduces risk
              and combats targeted threats in email


The Mimecast Broad Spectrum Email Security for Office 365
service is a multifaceted Secure Email Gateway that overlays
                                                               BENEFITS AT A GLANCE:
Microsoft® Office 365™ and Exchange™ Online Protection with
a blended cloud security solution. As email remains the        l    omprehensive protection against spear-phishing
                                                                   C
primary attack vector for enterprises, many have deployed a        and targeted attacks for Office 365 customers
multi-layered, defense-in-depth approach to security on the
network. Moving to Office 365 often means these layers are     l    eal-time, on-click, every click URL protection
                                                                   R
compressed into a single vendor. With Mimecast working             against clean websites subsequently becoming
alongside Office 365 this multi-layered approach remains           compromised, or delayed exploits
intact, so dealing with advanced threats in email, like        l   I nstant protection across all devices - desktop and
spear-phishing, are easily managed in the cloud.                    mobile, corporate and personally-owned – with
                                                                    no disruption to users
                                                               l    apid deployment centrally managed with simple
                                                                   R
   FEATURES:                                                       routing controls for Office 365 integrations
   l    lways-on, cloud-based email security service
       A                                                       l    ingle administration console and controls for
                                                                   S
       overlaying Office 365                                       easy, holistic security monitoring and reporting
   l    elps stop spam and malware in the cloud and
       H
       protects users from spear-phishing URLs in email
   l    argeted Threat Protection for spear-phishing
       T
       protection is fully integrated with Mimecast
       Secure Email Gateway, Mimecast ZHARA™
       (Zero Hour Adaptive Risk Assessor) and ARMed
       SMTP™ (Advanced Reputation Management
       SMTP) security technologies
   l    n-click, every-click, real-time URL scanning
       O
       provides constant protection on all devices
       and clients
   l    eal-time logging with granular filters, auditing
       R
       and reporting to allow administrator oversight
   l   No client software required




www.mimecast.com | © 2015 Mimecast
ALL RIGHTS RESERVED | SEC-DS-171-002                                                                                       1
     Case 0:20-cv-60416-RS Document 1-43 Entered on FLSD Docket 02/26/2020 Page 3 of 5



                                                            DATASHEET


Mimecast Broad Spectrum Email Security for                          Every Click, Every Device
Office 365                                                          Because Mimecast Targeted Threat protection rewrites all URLs
Mimecast Broad Spectrum Email Security for Office 365 brings        and links in all emails, end users are protected on every device
enterprise multi-layered defense-in-depth email security to         and client; whether they use Microsoft Outlook, their corporate
Office 365. Organizations have built significant email security     smartphone or their own personally-owned device or computer.
infrastructures on their networks, but when it comes time to        Increased Protection
migrate email to the cloud or Office 365, much of this protection
can be lost, and security is forced into a single vendor delivery   Mimecast’s massively scalable MTA becomes your email
model.                                                              bridgehead in the cloud. Email related threats such as malware,
                                                                    spam, phishing attacks, denial of service and directory harvest
Adding Mimecast’s security technologies as an overlay to Office     attacks are all stopped before they reach Office 365.
365 provides a solution to this multi-layered security problem by
delivering advanced protections for today’s most common forms       Enhanced Visibility and Control
of attack beyond routine spam and virus. Mimecast’s Targeted        Organization-wide email security policies are managed from a
Threat Protection is an advanced cloud solution for protection      single interface and can be applied immediately, enabling you
against spear-phishing and targeted attacks.                        to respond rapidly to evolving situations. Advanced monitoring
Targeted Threat Protection                                          functionality gives you real-time views of your SMTP traffic and
                                                                    offers online queue management and advanced routing
Targeted Threat Protection is an advanced email security            capability, to ensure that you stay in control of your cloud based
technology that is an additional component of the Mimecast          email infrastructure.
Secure Email Gateway. As emails are delivered through the
Mimecast Secure Email Gateway in the cloud, Targeted Threat
Protection, when enabled, rewrites all URLs and links to websites
in every email. URL rewriting of every single link removes
uncertainty about whether or not end users are protected from
spear-phishing. It also removes additional gateway processing
overhead or latency that is often introduced.




    www.mimecast.com | © 2015 Mimecast
     ALL RIGHTS RESERVED | SEC-DS-171-002                                                                                         2
    Case 0:20-cv-60416-RS Document 1-43 Entered on FLSD Docket 02/26/2020 Page 4 of 5



                                                         DATASHEET


How it works
Simple to Deploy, Simple to Manage
	Switch corporate MX records to point to the Mimecast platform
                                                                 	Messages found to contain malware are automatically
                                                                  

                                                                    rejected prior to receipt
	Route all inbound traffic through the Mimecast platform then


  onto Office 365                                                 	Targeted Threat Protection automatically re-writes URLs in
                                                                  

                                                                    emails to protect users from spear-phishing
	Simple routing controls allow for diverse, backup and


  multiple email routing policies, supporting cloud and hybrid    	Secure delivery methods invoked based on message content,
                                                                  

  configurations                                                    sender, or recipient rules
	Suspicious, non-MTA compliant, and botnet-based
                                                                 	Online traffic analysis available for managing live messages
                                                                  

  connections are dropped in protocol
	Zero-hour threat analysis performed to identify emerging


  threats



                                Spear-phishing
                                    Attack                                                                     Prioritized
                                                                                                               Business
                                                                                                                 Email




          Mimecast
          Broad Spectrum
                                                                         Office 365
          Email Security                                                  Security




    www.mimecast.com | © 2015 Mimecast
    ALL RIGHTS RESERVED | SEC-DS-171-002                                                                                     3
     Case 0:20-cv-60416-RS Document 1-43 Entered on FLSD Docket 02/26/2020 Page 5 of 5



                                                            DATASHEET


Mimecast Broad Spectrum
Email Security for Office 365 - Features

 Mimecast service platform
 Centrally administered via single, web-based administration
 console
 Mimecast Webmail portal for user access to held messages
 Backed by 100% service availability SLA
 Automated synchronization with company directory
 Monitoring dashboard for email queues and synchronisation
 services
 Customizable SMS and email alerting of potential email
 service problems
 Assignment of administrators to pre-defined or customizable
 roles with associated permissions
 Advanced MTA capability
 Advanced routing capability
 Real-time view of all SMTP connections and rejections
 Online queue management
 Detailed transmission data for every email that is processed
 by Mimecast
 Reports of email usage patterns
 Protection from email-based attacks e.g. denial of service (DoS),
 directory harvest attacks (DHA)
 Email Threat Protection
 Multi-layered malware protection against known and
 zero-day threats
 Comprehensive connection-based and content-based spam
 and phishing protection
 Personal permit and block lists to fine tune spam preferences
 End user email digests for personal quarantine management
 SLAs: 100% virus protection; 99% spam protection; 0.0001%
 spam false positives



 Mimecast makes business email and data safer for more than 13,000 customers and millions of employees worldwide. Founded in
 2003, the Company’s cloud-based security, archiving and continuity services protect email, and deliver comprehensive email risk
 management in a single, fully-integrated subscription service. Mimecast reduces email risk and the complexity and cost of managing
 the array of point solutions traditionally used to protect email and its data. For customers that have migrated to cloud services like
 Microsoft Office 365, Mimecast mitigates single vendor exposure by strengthening security coverage, combating downtime and
 improving archiving.
 Mimecast Email Security protects against malware, spam, advanced phishing and other emerging attacks, while preventing data
 leaks. Mimecast Mailbox Continuity enables employees to continue using email during planned and unplanned outages. Mimecast
 Information Archiving unifies email, file and Instant Messaging data to support e-discovery and give employees fast access to their
 personal archive via PC, Mac and mobile apps.




  Let us demonstrate how to make                    Got a question? Get it answered                     Tell us what you need and
  email safer in your organization.                      by a Mimecast expert.                         we’ll craft a customized quote.
   www.mimecast.com/request-demo                      www.mimecast.com/contact-sales                       www.mimecast.com/quote
